EX-99.j CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectuses and “Financial Statements” in the Statements of Additional Information in this Registration Statement (Form N-1A)(Post-Effective Amendment No. 40 to File No. 033-63238; Amendment No. 41 to File No. 811-07742) of Voyageur Mutual Funds, and the caption “Other Information” in the August 31, 2010 Annual Reports of Delaware National High-Yield Municipal Bond Fund, Delaware Minnesota High-Yield Municipal Bond Fund, Delaware Tax-Free California Fund, Delaware Tax-Free Idaho Fund, and Delaware Tax-Free New York Fund incorporated by reference in this Registration Statement. /s/ERNST & YOUNG LLP Philadelphia, Pennsylvania December 23, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated October 19, 2010, relating to the financial statements and financial highlights which appear in the August 31, 2010 Annual Report to Shareholders of Delaware Tax-Free Idaho Fund, Delaware Tax-Free New York Fund, Delaware Tax-Free California Fund, Delaware Minnesota High-Yield Municipal Bond Fund and Delaware National High-Yield Municipal Bond Fund (constituting Voyageur Mutual Funds), which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights” and "Financial Statements" in such Registration Statement. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania
